Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 1/29/2021, in which, Claims 1, 11 are amended, Claims 1-20 are pending.  Claims 1, 11 are independent claims. Claims 1-20 are rejected. 
 
Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 11 are amended,
	Claims 1, 11 are independent claims,
Claims 1-20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 6-8, filed 7/23/2020, with respect to claims 1-20, have been considered but are not persuasive.
	Since Applicant amended claims 1 and 10 as requested, Examiner respectfully withdraws objection to claims 1 and 10.
	Applicant argued on pages 8-11 that Sharma does not teach a client application executing on a client device because in Sharma, a survey request may be transmitted to the user (Sharma, [0054]).  Examiner respectfully submits that Sharma discloses systems, methods, and computer-readable media for scoring an individual interaction 
	Applicant argued in page 8-11 that Sharma contemplates a single survey request, not a plurality of overlays stored in the client application on the client device.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 6-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjay Sharma et al (US Publication 20190295105 A1, hereinafter Sharma), and in view of Lior Gonnen et al (US Publication 20140136990 A1, hereinafter Gonnen),
and Padraic O’Reilly (US Publication 20180167414 A1, hereinafter O’Reilly).
As for independent claim 1, Sharma discloses: A method (Abstract, scoring an individual interaction session between a user and a software program; [0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a request may be particularly used in embodiments where completion of a post-software interaction session survey is optional) comprising: maintaining, by a client application executing on a client device, a first session with one or more servers of a first entity (Fig. 1 and [0028], a computer network may include a wide area network (WAN), such as the Internet, a local area network (LAN), a mobile communications network…a virtual private network (VPN), and/or another network, the computer network may be configured to electronically connect one or more computing devices and/or components thereof; [0032], scoring a user’s interaction with a software program in real time, the components depicted in Fig. 2 are described with respect to ; establishing, by the client application, for a user of the first entity a second 5session with a network application on one or more servers of a second entity ([0032], scoring a user’s interaction with a software program in real time, the components depicted in Fig. 2 are described with respect to the server computing device and similar components may also be used for the user computing device; [0038], the user computing device may include similar hardware, software, and/or firmware) via an embedded browser embedded (see Gonnen) and executing within the client application (Abstract, scoring an individual interaction session between a user and a software program; [0032], scoring a user’s interaction with a software program in real time, the components depicted in Fig. 2 are described with respect to the server computing device and similar components may also be used for the user computing device; [0038], the user computing device may include similar hardware, software, and/or firmware; [0040]-[0041], the software program may be provided via the internet, such as, for example, a web-based document search engine software product that is provided to users over the internet, and a user may navigate to a particular website hosting the software program), the client application configured to route traffic of the network application through the client application, the second session established over a connection between the client application and the network application (Fig. 1 and [0028], a computer network may include a wide area network (WAN), such as the Internet, a local area network (LAN), a mobile communications network…a virtual private network (VPN), and/or another network, the computer network may be configured to electronically connect one or more computing devices and/or components thereof; [0032], scoring a user’s interaction with a software program ; determining, by the client application, at a point of an interaction via the embedded browser (see Gonnen) with a user interface of the network application provided by the one or more servers of the second entity ([0032], scoring a user’s interaction with a software program in real time, the components depicted in Fig. 2 are described with respect to the server computing device and similar components may also be used for the user computing device), to include an overlay for requesting information from the user on user satisfaction with 10respect to the network application ([0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a request may be particularly used in embodiments where completion of a post-software interaction session survey is optional; Fig. 3, step 345, session logoff request receive); selecting, by the client application, from a plurality of overlays stored in the client application on the client device, the overlay to include based at least on the network application ([0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a request may be particularly used in embodiments where completion of a post-software interaction session survey is optional; Fig. 3, step 350, transmit survey request to user); presenting, by the client application via the embedded browser, the overlay on the client device over the user interface of the network application ([0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a provided via the embedded browser (see Gonnen) by the one or more servers of the second entity; and 15storing, by the client application, to a data storage service used by the first entity information received from the user of the first entity via the overlay about the interaction with the network application of the second entity ([0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a request may be particularly used in embodiments where completion of a post-software interaction session survey is optional; Fig. 3, step 365, 370, receive survey responses and store survey data).  
Sharma discloses scoring a user’s interaction with a software program in real time via web browser but does not disclose using an embedded browser, in an analogous art of interacting/communicating between client device and server, Gonnen discloses: establishing, by the client application, for a user of the first entity a second 5session with a network application on one or more servers of a second entity via an embedded browser embedded and executing within the client application ([0030], an “embedded widget” appears to the user as an application executed within another application such that both applications appear to be executing simultaneously; [0038], the client application includes a texting application with an embedded widget; Fig. 22, an embedded USPTO web site is embedded and executed in the client application 22001); 
Sharma and Gonnen are in analogous art because they are in the same field of endeavor, communicating between client devices and server. Therefore, it would have 
Sharma discloses scoring an interaction session between a user and a software program including providing a pop-up box with survey information, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize the pop up box may be an overlay for receiving user satisfaction information, in addition, in an analogous art of grading a network application, O’Reilly discloses: identifying, by the client application, from a plurality of overlays stored in the client application, the overlay to present based at least on the network application(Fig. 7 and [0104], graphical interface 255 may be overlaid on the graphical interface as depicted in Fig. 5B and may provide query scripts based upon the baseline score, metadata, historical data, and/or target score to an authorized user to improve the confidentiality, integrity, and availability of the data of the system under evaluation); presenting, by the client application via the embedded browser, the overlay over the user interface of the network application (Fig. 7 and [0104], graphical interface 255 may be overlaid on the graphical interface as depicted in Fig. 5B and may provide query scripts based upon the baseline score, metadata, historical data, and/or target score to an authorized user to improve the confidentiality, integrity, and availability of the data of the system under evaluation); and 15storing, by the client application, to a data storage service used by the first entity information received from the user of the first entity via the overlay about the interaction with the network application of the second entity (Fig. 1G, metadata, estimation knowledge, data collector; DB: knowledge store, anonymized data, and historical data; Fig. 3A, step 154, record user provided metadata; Fig. 7 and [0104], graphical interface 255 may be overlaid on the graphical interface as depicted in Fig. 5B and may provide query scripts based upon the baseline score, metadata, historical data, and/or target score to an authorized user to improve the confidentiality, integrity, and availability of the data of the system under evaluation).
Sharma and O’Reilly are in analogous art because they are in the same field of endeavor, scoring/grading network applications based on collected user data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Sharma using the teachings of O’Reilly to include providing an overlay to receive user response information. The motivation is to allow user to enter response while using an application.

As for dependent claim 2, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly further discloses: determining the point of the interaction with 20the user interface of the network application to include the overlay responsive to a policy (Sharma: Fig. 3, step 345, session logoff request receive; [0027], the term “real-time” refers generally to tasks that are completed by the various system, the system is capable of obtaining information regarding the user’s interaction with the software program while the user is actively using the software program, particularly information pertaining to whether the user’s interactions are positive, negative, neutral or the like; [0042], determining the amount of time to complete a particular task, the amount of time to completed a plurality of successive tasks; O’Reilly: [0051], the queries are associated .  
As for dependent claim 3, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly further discloses: the policy is based on one of the user, the network application, the interaction, or the point of the interaction ([0036], [0040], implementing least privilege policy and generating firewall configuration document/policy; [0043], access control policy).  

As for dependent claim 6, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly further discloses: the point of the interaction with the network application corresponds to a completion of a task of a plurality of tasks performable via the network application(Sharma: Fig. 3, step 345, session logoff request receive; [0027], the term “real-time” refers generally to tasks that are completed by the various system, the system is capable of obtaining information regarding the user’s interaction with the software program while the user is actively using the software program, particularly information pertaining to whether the user’s interactions are positive, negative, neutral or the like; [0042], determining the amount of time to complete a particular task, the amount of time to completed a plurality of successive tasks; O’Reilly: [0051], the queries are associated with the completeness and applicability of the selected controls utilized for the evaluation).  

5As for dependent claim 7, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly further discloses: the overlay is configured to receive one of a rating or a comment about the interaction with the network application (Sharma: Abstract,   

As for dependent claim 8, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly further discloses: determining, by the embedded browser, via monitoring of interactions with the network application, the point of the interaction with 10the network application corresponding to a completion of a task of a plurality of tasks performable via the network application (Sharma: Fig. 3, step 345, session logoff request receive; [0027], the term “real-time” refers generally to tasks that are completed by the various system, the system is capable of obtaining information regarding the user’s interaction with the software program while the user is actively using the software program, particularly information pertaining to whether the user’s interactions are positive, negative, neutral or the like; [0042], determining the amount of time to complete a particular task, the amount of time to completed a plurality of successive tasks; O’Reilly: [0051], the queries are associated with the completeness and applicability of the selected controls utilized for the evaluation).  

As for dependent claim 9, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly further discloses: detecting, by the embedded browser, a completion screen of the user interface of the network application (Sharma: Fig. 3, step 345, session logoff request receive; [0027], the term “real-time” refers generally to tasks that are completed by the various system, the system is capable of obtaining information regarding the user’s interaction with the software program while the user is actively .  

As for dependent claim 10, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly further discloses: comprising applying, by the embedded browser, machine learning to one of user interface interactions with the network application or communications to one or more servers of the network application to determine the point of the interaction with the network application corresponding to the completion of the 20task (Sharma: Abstract, providing the recorded session data and the metric data as an input for one or more of a machine learning algorithm; O’Reilly: [0027], object and knowledge managers illustratively operate through a message queue to control the scoring, user interfaces, models, optimizations, reporting, query scripts, machine learning, and/or artificial intelligence applications within the cybersecurity scoring and recommendation system; [0029], machine learning modules, is decision models, artificial intelligence services, threat models, and data on technology solutions are stored for use by services within the cybersecurity scoring and recommendation system).

As per Claims11-13, 16-20, they recites features that are substantially same as those features claimed by Claims 1-3 and 6-10, thus the rationales for rejecting Claims 1-3 and 6-10 are incorporated herein.
s 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Gonnen and O’Reilly as applied on claims 1 and 10, and further in view of Tamas Jardan (US Publication 20160132216 A1, hereinafter Jardan).
As for dependent claim 4, Sharma and Gonnen and O’Reilly disclose providing scoring and rating but do not expressly disclose het promoter score templates, in another analogous art of providing customer experience rating and feedback on web browser, Jardan expressly discloses: 25comprising identifying the overlay from the plurality of overlays comprising net promoter score templates (Fig. 12, example templates for net promoter score questions).  
Sharma and Gonnen and O’Reilly and Jardan are in analogous art because they are in the same field of endeavor, scoring/grading network applications based on collected user data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Sharma using the teachings of Jardan to include providing net promoter score template and questions. The motivation is to provide scoring/rating based on the collected user response.

As for dependent claim 5, Jardan further discloses: the overlay is configured to receive information to determine a net promoter score ([0089], net promoter score questions).  

As per Claims14-15, it recites features that are substantially same as those features claimed by Claims 4-5, thus the rationales for rejecting Claims 4-5 are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HUA LU/
Examiner, Art Unit 2171